Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Namekata et al (US 5648991) (see IDS) in view of Schilling (US 6366605B1) (see IDS) and further in view of Fertner (US 5742642).
With regards to claim 1, Namekata et al discloses a receiver (see in fig. 9 and col.14, lines 38-38, A digital movable terminal receives a received signal sequence [rk] 1010), comprising:
 an equalizer ( Namekata et al mention in col. 1, lines 66-67, col.2, lines 1-3, When a decision feedback equalizer is utilized in decoding of information data in the receiver, a decision feedback equalizer which has a fractionally spaced tap directly using an oversampling signal is effective, and is popularly used, In col. 2, lines 42-43, Viterbi equalizer is used in  the receiver));
a decision circuit configured to identify an error of the equalizer with respect to a particular signal (see fig. 9,  switch 1110, and communication quality estimation process 1018) configured to select one of the first estimation (sk1) and the second estimation (sk2)  to provide to (sk, 1111, see col.15, lines 6-10,  the estimation result [sk1] 1014 or [sk2] 1015 in the process direction with a higher communication quality is selected by a switch 1110 to be a final estimation result [sk] 1111); and 
a selection circuit (see fig. 9, switch 1110) to select the equalizer in response to a determination that the error probability of the equalizer with respect to the particular signal (see fig. 10, output 1027forward and backward processes in the system) 
Namekata et al discloses all of the subject matter discussed above, but is not explicit about is below 
(a) a threshold error value, the equalizer configured to process the particular signal responsive to the determination that the error probability of the equalizer with respect to the particular signal is below the threshold error value.
(b) an error probability
(i) with regards to items (a) above;
However, Schilling discloses an improved receiver with a comparator and an erasure decoder. In col.2, lines 19-27, the comparator has a threshold voltage applied to a threshold input. The comparator compares the magnitude of the comparison signal (estimate) to the threshold voltage. If the magnitude of the comparison signal fell below the threshold, then the comparator outputs the erasure signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Namekata et al as taught by Schilling and include a threshold error value, the equalizer configured to process the particular signal responsive to the determination that the error probability of the equalizer with respect to the particular signal is below the threshold error value
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Namekata et al as taught by Schilling and include a threshold error value, the equalizer configured to process the particular signal responsive to the determination that the error probability of the equalizer with respect to the particular signal is below the threshold error value with a reasonable expectation of success, thus improvement in receiver methods (see Schilling, col.2, lines 41-44).

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
(ii) with regards to items (b) above;
However, Fertner discloses ( see abstract and fig.4, an error threshold is determined based on an expected bit error rate and a first postcursor value h.sub.1 of the communications channel impulse response. The decision feedback equalizer determines an intersymbol interference (ISI) component in a first, current sample of the signal being processed. The ISI component is subtracted from the current sample to generate an equalized sample. A corresponding symbol value is detected using that equalized sample. A symbol error is calculated by subtracting the equalized sample from the detected symbol value. The symbol error is compared with the error threshold. If the magnitude of the symbol error is less than the equalizer error threshold, the probability of a symbol decision error is low, and no preventive or corrective action is taken. However, if the magnitude of the symbol error is greater than the error threshold, a temporary symbol value is generated in place of the detected symbol value. The next, second sample is received and its corresponding symbol value is detected using this temporary symbol value. The second symbol error resulting from the use of the temporary symbol value is then determined. Using that second symbol error, a corrected, final symbol value is determined for the first sample that ensures symbol decision errors are not propagated through the DFE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Namekata et al and Schilling as taught by Fertner and include an error probability

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Namekata et al and Schilling as taught by Fertner and include an error probability
with respect to the particular signal is below the threshold error value. with a reasonable expectation of success, thus improvement in equalizer methods (see Fertner, Title ).

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

With regards to claim 2, the combination of Namekata et al , Schilling and Fertner discloses the receiver of claim 1, further comprising a decoder circuit to decode the particular signal based on a comparison of the error probability of the equalizer to the threshold error value (Isee Namekata et al ,  fig. 6, block 128 , decoding/reproduction processor is shown receiving input 127 from Viterbi equalizer 126)).
With regards to claim 3, the combination of Namekata et al , Schilling and Fertner discloses the receiver of claim 1 further comprising a second equalizer, wherein the selection circuit is to select the second equalizer to process the particular signal. (see Viterbi algorithm process for estimating, col.7, lines 24-40, also see block 1013, Maximum sequence Estimation process backward along time base, see Sk2, 1015);

With regards to claim 4, the combination of Namekata et al , Schilling and Fertner discloses the receiver of claim 3, wherein the second equalizer is selected to process the particular signal responsive to the error probability of the equalizer with respect to the particular signal being at or above the threshold error value. (see Schilling In col.2, lines 19-27, the comparator has a threshold voltage applied to a threshold input. The comparator compares the magnitude of the comparison signal (estimate) to the threshold voltage. If the magnitude of the comparison signal fell below the threshold, then the comparator outputs the erasure signal.

With regards to claim 5, the combination of Namekata et al , Schilling and Fertner discloses the receiver of claim 3, wherein the second equalizer is associated with a second error probability with respect to the particular signal, wherein the second equalizer is selected to process the particular signal responsive to the second error probability. (see Schilling In col.2, lines 19-27, the comparator has a threshold voltage applied to a threshold input. The comparator compares the magnitude of the comparison signal (estimate) to the threshold voltage. If the magnitude of the comparison signal fell below the threshold, then the comparator outputs the erasure signal.
With regards to claim 6, the combination of Namekata et al , Schilling and Fertner discloses the receiver of claim 5, wherein the second equalizer is selected to process the particular signal responsive to the second error probability being below the threshold error value. (see Schilling In col.2, lines 19-27, the comparator has a threshold voltage applied to a threshold input. The comparator compares the magnitude of the comparison signal (estimate) to the threshold voltage. If the magnitude of the comparison signal fell below the threshold, then the comparator outputs the erasure signal.


With regards to claim 7, the combination of Namekata et al , Schilling and Fertner discloses the receiver of claim 5, wherein the second equalizer is selected to process the particular signal based on a comparison of the error probability against the second error probability. (see Schilling In col.2, lines 19-27, the comparator has a threshold voltage applied to a threshold input. The comparator compares the magnitude of the comparison signal (estimate) to the threshold voltage. If the magnitude of the comparison signal fell below the threshold, then the comparator outputs the erasure signal.
With regards to claim 8, the combination of Namekata et al , Schilling and Fertner discloses the receiver of claim 3, wherein the equalizer includes a first number of taps, the second equalizer includes a second number of taps, and the first number of taps is smaller than the second number of taps ( see Namekata et al  fig. 9, Viterbi algorithms or equalization, estimation in block 1013 undergo a delay in block 1012. Also, in col.6, lines 31-43, consequently, as this evaluation function is smaller, the estimated channel impulse response becomes closer to a true value. As can be seen from this evaluation function, a parameter necessary for the evaluation function calculation is only an estimated channel impulse response. More specifically, after a channel impulse response is obtained by a transversal filter having a tap length (in the above-mentioned example, 2A+1) larger than that of a transversal filter for simulating a channel impulse response, which filter is required in the Viterbi equalizer, it suffices to calculate the ratio between the power of the actually required number of taps (in the above-mentioned example, two taps) and the entire power).

With regards to claim 9, the combination of Namekata et al , Schilling and Fertner discloses the receiver of claim 1, wherein the threshold error value is based on an offset magnitude applied to a decode magnitude used to decode the particular signal. (In col.2, lines 19-27, the comparator has a threshold voltage applied to a threshold input. The comparator compares the magnitude of the comparison signal (estimate) to the threshold voltage. If the magnitude of the comparison signal fell below the threshold, then the comparator outputs the erasure signal).

With regards to claim 11, the combination of Namekata et al , Schilling and Fertner discloses the receiver of claim 1, wherein the threshold error value is determined based on an amount of inter-symbol interference amongst symbols of the particular signal. (In col.8, lines 39-51, the selected number of sample estimates to average and threshold value can be determined or provided to the estimator 414 by a control unit 416, which can be a suitably programmed electronic processor. The control unit 416 can determine the threshold value based on a suitable function of the Doppler frequency spread or power delay spread of the wireless channel, or the inter-cell (other-cell) interference and noise, as estimated by the channel and SIR estimator 408 and other components. Such a suitable function can be determined by experience, and can be either computed or stored in a memory in or accessed by the control unit 416 as a suitable look-up table. As an alternative, the threshold value can be predetermined and stored in the memory).

With regards to claim 12, the combination of Namekata et al , Schilling and Fertner discloses the receiver of claim I1, wherein the threshold error value is determined based on a magnitude of a previous symbol, the previous symbol occurring before a symbol in the particular signal (see adaptive equalizer of Namekata et al and   (see Schilling In col.2, lines 19-27, the comparator has a threshold voltage applied to a threshold input. The comparator compares the magnitude of the comparison signal (estimate) to the threshold voltage. If the magnitude of the comparison signal fell below the threshold, then the comparator outputs the erasure signal).

With regards to claim 13, the combination of Namekata et al , Schilling and Fertner discloses the receiver of claim 1, wherein the equalizer includes a feed forward equalizer (FFE) or a decision feedback equalizer (DFE)(see col. 1, lines 32-35, decision feedback equalizer, and the other is a Viterbi equalizer)).

With regards to claim 14, the combination of Namekata et al , Schilling and Fertner discloses a method to process a particular signal, the method comprising: identifying an error probability of an equalizer with respect to the particular signal; determining that the error probability of the equalizer with respect to the particular signal is below a threshold error value; and selecting the equalizer in response to a determination that the error probability of the equalizer with respect to the particular signal is below a threshold error value, the equalizer configured to process the particular signal responsive to the determination that the error probability of the equalizer with respect to the particular signal is below the threshold error value( claim 14 recites similar limitations as in claim 1 above (method), claim is rejected similarly as in claim 1 above).
With regards to claim 15, the combination of Namekata et al , Schilling and Fertner discloses the method of claim 14, further comprising decoding the particular signal based on a comparison of the error probability of the equalizer to the threshold error value( see similar rejection as in claim 2 above)
With regards to claim 17, the combination of Namekata et al , Schilling and Fertner discloses a method of claim 14, further comprising determining the threshold error value based on an amount of inter-symbol interference amongst symbols of the particular signal. ( see similar rejection as in claim 11 above)
With regards to claim 17, the combination of Namekata et al as taught by Schilling discloses a method of claim 14, further comprising determining the threshold error value based on a magnitude of a previous symbol, the previous symbol occurring before a symbol in the particular signal. ( see similar rejection as in claim 12 above)
With regards to claim 18, the combination Namekata et al , Schilling and Fertner discloses a receiver, comprising: a first equalizer; a decision circuit configured to identify a first error value for the first equalizer with respect to a particular signal; and a selection circuit to select the equalizer in response to a determination that the first error value for the first equalizer with respect to the particular signal is below a threshold error value, the equalizer configured to process the particular signal responsive to the determination that the first error value for the first equalizer with respect to the particular signal is below the threshold error value. ( claim 18 recites similar limitations as in claim 1 above , claim is rejected similarly as in claim 1 above).
With regards to claim 19, Namekata et al , Schilling and Fertner discloses a receiver of claim 18, further comprising a decoder circuit to decode the particular signal based on a comparison of the first error value for the first equalizer to the threshold error value (Isee Namekata et al ,  fig. 6, block 128 , decoding/reproduction processor is shown receiving input 127 from Viterbi equalizer 126)).  Also see Schilling In col.2, lines 19-27, the comparator has a threshold voltage applied to a threshold input. The comparator compares the magnitude of the comparison signal (estimate) to the threshold voltage. If the magnitude of the comparison signal fell below the threshold, then the comparator outputs the erasure signal.

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior arts cited alone or in combination provides the motivation to teach  wherein the offset magnitude is determined based on a probability density function of the error probability of the equalizer as recited in claim 10 and 
the receiver of claim 18 further comprising a second equalizer, wherein the selection circuit is to select the second equalizer to process the particular signal, wherein the second equalizer is selected to process the particular signal responsive to (a) the first error value for the first equalizer with respect to the particular signal being at or above the threshold error value, or (b) the second equalizer having a second error value as recited in claim 20.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Namenkata et al (US 5835541)(see IDS) discloses maximum likelihood sequence estimation scheme.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        September 23, 2022